                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                        )
                                                        )
                   Plaintiff,                           )
                                                        )
    v.                                                  )   ORDER
                                                        )
 LOWE’S COMPANIES, INC.,                                )
 ADMINISTRATIVE COMMITTEE OF                            )
 LOWE’S COMPANIES, INC., JOHN and                       )
 JANE DOES 1-20, and AON HEWITT                         )
 INVESTMENT CONSULTING, INC.,                           )
                                                        )
                   Defendants.                          )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice And Affidavit” (Document No. 89) filed by F. Hill Allen, concerning Brock J. Specht on June

25, 2020. Brock J. Specht seeks to appear as counsel pro hac vice for Benjamin Reetz, individually

and as the representative of a class of similarly situated persons, and on behalf of the Lowe’s

401(k) Plan.    Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice And Affidavit” (Document No. 89) is GRANTED. Brock J. Specht

is hereby admitted pro hac vice to represent Benjamin Reetz, individually and as the representative

of a class of similarly situated persons, and on behalf of the Lowe’s 401(k) Plan


                                Signed: June 25, 2020




      Case 5:18-cv-00075-KDB-DCK Document 90 Filed 06/25/20 Page 1 of 1
